Case 1:11-cr-00156-JAW Document 179 Filed 07/13/20 Page 1 of 3            PageID #: 702



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )     No. 1:11-cr-00156-JAW
                                         )
MATTHEW LUCAS AYOTTE                     )


           ORDER ON MOTION FOR COMPASSIONATE RELEASE

      On September 2, 2016, the Court revoked Matthew Lucas Ayotte’s supervised

release and sentenced him to twenty-four months of imprisonment (consecutive to a

term of imprisonment in a Maine state case), a $100 special assessment, and no fine

for violating his conditions of release—specifically, by committing new criminal

conduct and associating with individuals consuming alcohol. Revocation J. (ECF No.

155). On July 10, 2020, Mr. Ayotte filed a pro se motion for compassionate release.

Mot. for Compassionate Release (ECF No. 178).

      Before a defendant may file a motion for compassionate release with a court, §

3582(c)(1)(A) of title 18 requires a defendant to have “fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier . . ..” Based on the Court’s review, there is no evidence on this record that Mr.

Ayotte has satisfied the mandatory requirement that he exhaust his administrative

remedies as required by 18 U.S.C. § 3582(c)(1)(A). See United States v. Lugo, No.

2:19-cr-00056-JAW, 2020 U.S. Dist. LEXIS 63673, at *6-12 (D. Me. Apr. 10, 2020).
Case 1:11-cr-00156-JAW Document 179 Filed 07/13/20 Page 2 of 3            PageID #: 703



Mr. Ayotte’s motion does not mention any attempt to comply with this requirement

and he did not separately provide the Court with documentation suggesting he has

done so. Of course, if Mr. Ayotte has in fact met the exhaustion requirement and

simply failed to mention it, he may bring this fact to the attention of the Court by

filing a timely motion for reconsideration and, if he supplies appropriate

documentation of prior compliance, the Court will reconsider its order.

      Furthermore, if Mr. Ayotte were to now file an administrative request with the

Warden and if the Court were to retain Mr. Ayotte’s motion on the docket while the

exhaustion requirement is satisfied, there is a significant risk that the Court would

be required to dismiss the motion once Mr. Ayotte fulfilled the exhaustion

requirement. See McNeil v. United States, 508 U.S. 106 (1993); United States v. Alam,

960 F.3d 831, 836 (6th Cir. 2020); United States v. Cain, No. 1:16-cr-00103-JAW-1,

2020 U.S. Dist. LEXIS 100807, at *5-8 (D. Me. Jun. 9, 2020). The Government has,

in the Court’s experience, been reluctant to waive the exhaustion requirement except

in a narrow set of circumstances within which Mr. Ayotte does not currently fit. See

United States v. Whalen, No. 1:11-cr-00033-JAW, 2020 WL 3802714, at *7 (D. Me.

July 7, 2020).

      The Court therefore DISMISSES without prejudice Matthew Lucas Ayotte’s

Motion for Compassionate Release (ECF No. 178) to allow him to refile, if he chooses

to do so, once he has satisfied the exhaustion requirement.




                                         2
Case 1:11-cr-00156-JAW Document 179 Filed 07/13/20 Page 3 of 3   PageID #: 704



      SO ORDERED.

                                    /s/ John A. Woodcock, Jr.
                                    JOHN A. WOODCOCK, JR.
                                    UNITED STATES DISTRICT JUDGE


Dated this 13th day of July, 2020




                                     3
